DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to the amendment filed on April 13, 2021.
Claims 7 and 11-20 have been canceled and claims 1-6, 8-10, and 21-29 are pending (claims 1, 22, and 26 are independent).
The rejections under 35 USC 101 in the previous Office Action dated January 14, 2021 have been withdrawn in view of Applicant's amendments and arguments. (Applicant’s remarks filed on April 13, 2021, page 11)
Claims 1-6, 8-10, and 21-29 have been examined and are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowance subject matter:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found in the original specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings…the inventor's lexicography must prevail. ... "Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The best available prior art is the combination of Geist et al. (hereinafter Geist), US Publication Number 2015/0088617 A1 (Generally disclosing a system, mobile device, backend 
With respect to claims 1-6, 8-10, and 21-29:
The combination of Geist in view of Mullen and Lay teaches communicating with the toll module with a RFID tag and the RFID tag being read by the toll reader but does not teach receiving 
Further, the missing claimed elements from the combination of Geist in view of Mullen and Lay are not found in a reasonable number of references. Yet, even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in Geist in view of Mullen and Lay because the received image of a unique identifier associated with the in-vehicle device (e.g. a toll transponder) in response to the camera being within the predefined distance would not be an intended use of the Geist in view of Mullen and Lay.
With respect to claim eligibility over 35 USC 101, these claim limitations do not reasonably fall within this enumerated grouping and are instead properly construed as additional elements. Further, when the additional elements identified above are properly considered, alone and in combination with the recited abstract idea, they apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. As such, the claims are eligible with respect to 35 USC 101.
For these reasons, independent claims 1, 22, and 26 is deemed to be allowable over the prior art of record and the previous 35 USC 101 rejection, and claims 2-6, 8-10, 21, 23-25, and 27-29 are allowed by virtue of its dependency on an allowed claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 6, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/9/2021